Case 5:19-cv-00237-JPB Document 123 Filed 04/16/21 Page 1 of 3 PageID #: 747




              IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF WEST VIRGINIA

                                 WHEELING DIVISION

DIANA MEY, individually
and on behalf of a proposed class,

       Plaintiff,

v.                                                 Civil Action No. 5:19-cv-00237-JPB

ALL ACCESS TELECOM, INC.;
BANDWIDTH INC.;
CENTURYLINK COMMUNICATIONS, LLC
and LEVEL 3 COMMUNICATIONS, LLC;
INTELIQUENT, INC.;
NOS COMMUNICATIONS, INC.; and
TELIAX, INC.;

       Defendants.

          NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO RULE 41(a)

       Plaintiff Diana Mey, by counsel, hereby voluntarily dismisses without prejudice her claims

against NOS Communications, Inc. pursuant to Rule 41(a)(1)(A)(i). Each party shall bear their

own attorneys’ fees and costs.

       Dated: April 16, 2021

                                                   Respectfully submitted,
                                                   Plaintiff
                                                   By Counsel

/s/ John W. Barrett_____________
John W. Barrett (WV Bar No. 7289)
Jonathan R. Marshall (WV Bar No. 10580)
Benjamin J. Hogan (WV Bar No. 12997)
BAILEY & GLASSER LLP
209 Capitol Street
Charleston, WV 25301
Telephone: 304-345-6555
Facsimile: 304-342-1110
Case 5:19-cv-00237-JPB Document 123 Filed 04/16/21 Page 2 of 3 PageID #: 748




JBarrett@baileyglasser.com
JMarshall@baileyglasser.com
BHogan@baileyglasser.com

William Howard (admitted pro hac vice)
THE CONSUMER PROTECTION FIRM
401 East Jackson Street, Suite 2340
SunTrust Financial Center
Tampa, FL 33602
Telephone: 813-500-1500
Facsimile: 813-435-2369
Billy@TheConsumerProtectionFirm.com

Yvette Golan (admitted pro hac vice)
THE GOLAN FIRM
2000 M Street NW, Suite 750-A
Washington, DC 20036
Telephone: 866-298-4150 ext. 101
Facsimile: 928-441-8250
YGolan@tgfirm.com

Counsel for Plaintiff




                                         2
Case 5:19-cv-00237-JPB Document 123 Filed 04/16/21 Page 3 of 3 PageID #: 749




              IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF WEST VIRGINIA

                                  WHEELING DIVISION

DIANA MEY, individually
and on behalf of a proposed class,

       Plaintiff,

v.                                                  Civil Action No. 5:19-cv-00237-JPB

ALL ACCESS TELECOM, INC.;
BANDWIDTH INC.;
CENTURYLINK COMMUNICATIONS, LLC
and LEVEL 3 COMMUNICATIONS, LLC;
INTELIQUENT, INC.;
NOS COMMUNICATIONS, INC.; and
TELIAX, INC.;

       Defendants.

                                CERTIFICATE OF SERVICE

       I, John W. Barrett, hereby certify that on April 16, 2021, I caused to be filed the
foregoing with the Clerk of the Court using the CM/ECF System, which caused a true and
accurate copy of such filing to be served upon all attorneys of record.


                                                   /s/ John W. Barrett
                                                   John W. Barrett




                                               3
